OPINION
EDWIN H. SMITH, Presiding Judge.
Steven R. Havard, respondent, was cited for Driving While Intoxicated on March 17, 1995, in Jackson County, Missouri. His driver’s license was subsequently administratively revoked. Respondent filed a motion to dismiss the criminal charges arising from the citation alleging a violation of the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution. The trial court granted the motion to dismiss.
Our Supreme Court recently addressed this very issue and held “that the sanction of a license revocation or suspension under § 302.500, et seq., is not punishment for the purposes of the Double Jeopardy Clause.” State v. Mayo, 915 S.W.2d 758, 762-63 (Mo. banc 1996). Respondent agrees with the appellant State of Missouri that the trial court erred in dismissing this case due to the Mayo ease.
We reverse the trial court’s order dismissing the criminal charges in this case and *505remand for proceedings consistent with this opinion.
All concur.